Citation Nr: 0415583	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left shoulder injury 
residuals.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active duty from September 
1969 to March 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) from a December 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  A Travel Board 
hearing was held before the undersigned Veterans Law Judge at 
the RO in August 2003.  At the hearing the veteran withdrew 
claims previously before the Board, namely, entitlement to 
increased ratings for right and left knee disabilities.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

Well-groundedness is not an issue; this matter was addressed 
on the merits.  The veteran was notified why service 
connection for "rhomboid muscle strain" was denied in the 
December 2002 rating decision, as well as in a May 2003 
statement of the case (SOC).  An October 2002 letter (before 
the rating appealed) informed him of the VCAA and of his and 
VA's respective responsibilities in claims development.  It 
also advised him of the evidence needed to establish service 
connection.  


While the October 2002 letter advised him to respond in 30 
days, it went on to inform him that evidence submitted within 
a year would be considered.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  

Regarding notice content, while the veteran was not 
specifically advised to submit everything in his possession 
pertaining to the claim, VAOPGCPREC 1-2004 (Feb. 24, 2004) 
held that the language by the Court in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), suggesting that was necessary was 
obiter dictum, and not binding on VA.  Regardless, the 
October 2002 letter advised the veteran what type of 
evidence, to include medical records, was necessary to 
establish entitlement to the benefit sought and that it was 
his responsibility to send the evidence that was needed as 
soon as possible.  This had the same effect as telling him to 
submit everything pertinent to his claim; advising him at 
this point to submit everything he has pertinent to the claim 
would serve no useful purpose.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the veteran testified 
before the undersigned in August 2003 that he was receiving 
treatment for his left shoulder at the Womack Army Medical 
Center.  At the hearing he provided (with a waiver of RO 
review) physical therapy clinic records from this facility 
from July to August 2003.  He added that he was scheduled to 
be seen at the facility on September 15, 2003, and that he 
would then ask the physician to provide an opinion as to the 
etiology of his diagnosed left shoulder adhesive capsulitis.  
The record has been held in abeyance for 60 days to allow the 
veteran to submit such medical opinion.  In September 2003 
the veteran advised the Board that he was unable to get 
current medical records from the "Joel Clinic" [located at 
Womack Army Medical Center].  Those records are within VA's 
constructive possession, and may have bearing on the 
veteran's claim.  Hence, they must be obtained.

While a VA fee-basis examination was conducted in December 
1999, the left shoulder was not examined at that time.  
Furthermore, that examination was about 3 months prior to the 
veteran's separation from active service, and was also prior 
to the occasion in service when he was being seen for 
complaints of increased shoulder pain.  He has not been 
afforded a VA examination in conjunction with the instant 
claim.  38 C.F.R. § 3.159(c)(4) states that VA will arrange 
for an examination if such is necessary to determine a claim, 
and that an examination is necessary if (summarized) (A)  
There is competent evidence of current disability or 
persistent or recurrent symptoms of a disability, (B)  
Evidence establishes that the veteran suffered an event, 
injury or disease in service, and (C)  Evidence indicates 
that the claimed disability may be related to the event, 
injury, or disease in service or to another service-connected 
disability.  (emphasis added).  Here, there is competent 
evidence of a current diagnosis of left shoulder adhesive 
capsulitis and that on several occasions during service the 
veteran was treated for left shoulder complaints.  Left 
shoulder tendonitis, impingement and rhomboid strain were all 
diagnosed during service.  Hence, a VA examination to 
ascertain whether the current left shoulder disability is 
related to the complaints noted in service is indicated.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain for the record 
the veteran's complete treatment records 
from the Womack Army Medical Center (to 
include those from the Joel Clinic) dated 
from September 2003 to the present.  All 
attempts to obtain such records should be 
documented in the claims folder.  

2.  The RO should arrange for the veteran 
to be afforded an examination by an 
orthopedist to determine whether he has a 
left shoulder disability and, if so, 
whether it is as likely as not related to 
his service (and in particular to his 
left shoulder complaints therein).  Send 
the claims folder to the examiner for 
review.  The examiner should review the 
veteran's claims file, note his history 
of left shoulder treatment in service, 
examine him, and provide a medical 
opinion as to whether any current left 
shoulder disability is at least as likely 
as not related to his active service, and 
any complaints or findings noted therein.  
The examiner should explain the rationale 
for any opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


